Exhibit 10.13


FIRSTENERGY SOLUTIONS CORP. 2018 ANNUAL INCENTIVE PROGRAM (AIP)
This FirstEnergy Solutions Corp. 2018 Incentive Program (“AIP”) covers certain
employees of FirstEnergy Solutions Corp. and its subsidiaries (“FES” or
“Company”). Participants in the AIP will not participate in the FES 2018
Short-Term Incentive Program. While no additional grants will be made to FES
employees under the FirstEnergy Corp. 2015 Incentive Compensation Plan (“FE
ICP”), which was effective May 19, 2015, any awards previously issued under the
FE ICP and/or the FirstEnergy Corp. 2007 Incentive Compensation Plan shall
continue in full force and effect.
PURPOSE OF PROGRAMS
The AIP provides cash incentive awards to employees of FES whose contributions
support the successful achievement of Financial and Operational Key Performance
Indicators (“KPIs”) of FES.
ELIGIBILITY
The FES Board of Directors may, from time to time, select FES non-represented
full-time employees to participate in the AIP. Upon the recommendation of the
FES Board of Directors, the FirstEnergy Board of Directors will review and make
the final selection regarding participation for anyone who is a Section 16
Insider.
To be eligible, newly hired employees must be on the payroll prior to February
15th of the applicable performance period. Employees transferring to the Company
from another FirstEnergy Corp. affiliate may be eligible for a full award or a
pro-rated award as determined by the FES Board of Directors.
Eligible employees who voluntarily resign during the performance period (other
than retirement under the provisions of the FirstEnergy Corp. Master Pension
Plan – “Pension Plan”) or are discharged for cause at any time during a plan
year forfeit payment due under their AIP award. An eligible employee who accepts
a position with another affiliate of FirstEnergy Corp. prior to receipt of any
payment under the AIP shall forfeit their entire award hereunder, but shall be
issued a new award for the applicable Performance Period under either the
FirstEnergy Corp. 2015 Incentive Compensation Plan or the FirstEnergy Nuclear
Operating Company 2018 Annual Incentive Program, as applicable. An eligible
employee who accepts a position with another affiliate of FirstEnergy Corp.
after receipt of any payment, shall forfeit any further payment hereunder, but
shall be considered for a pro-rated award for the applicable Performance Period
under either the FirstEnergy Corp. 2015 Incentive Compensation Plan or the
FirstEnergy Nuclear Operating Company 2018 Annual Incentive Program, as
applicable.


1

--------------------------------------------------------------------------------




PERFORMANCE PERIOD
The performance period for the AIP will be January 1, 2018 through December 31,
2018, unless otherwise determined by the FES Board of Directors.
KEY PERFORMANCE INDICATORS (KPIs)
There are two categories of the 2018 KPI performance measures used in the AIP:
a) the safety, environmental and business unit KPI goals (“Operational KPI
Goals”) and b) the FES and business unit KPI goals related to financial metrics
(“Financial KPI Goals”). The KPI Goals are intended to drive the Company’s
financial success and the nature, number, weighting and targeted achievement
levels of the KPIs are at the discretion of the FES Board of Directors.
For the 2018 performance period, the corporate performance goals for the AIP
consist of the following Company KPIs:
Financial — FES, Competitive FES Fossil, and Nuclear O&M and Capital Spend
Safety1 — Either FES, Competitive FES Fossil & FENOC OSHA incident rate or
Competitive FES Fossil OSHA (depending upon business unit); either FES,
Competitive FES Fossil and FENOC Days Away/Restricted or Job Transfer Rate
(“DART”) or Competitive FES Fossil DART (depending on business unit); FES,
Competitive FES Fossil and FENOC Life Changing Events (“LCE”) or Competitive FES
Fossil LCE (depending on business unit)
Nuclear Unit Capability Factor
Competitive Generation Environmental Excursions

In the event that a decision is made during 2018 to deactivate or sell any plant
or materially modify operations in a way that could impact the FES, Competitive
FES Fossil, and Nuclear O&M and Capital Spend KPI, with the approval of the FES
Board of Directors, an appropriate adjustment will be made to this KPI.












1 If an employee fatality occurs (other than a “no fault event”), no employee
participating in the AIP will receive a payout on the appropriate safety KPIs;
provided, however, that no employee shall have its payout reduced by more than
five percent (5%) of its total award on account of the occurrence of an employee
fatality.


2

--------------------------------------------------------------------------------




AIP INCENTIVE CALCULATION
The incentive target opportunity is determined by multiplying the employee’s
base salary (effective as of March 1 of the plan year, as identified in SAP), by
his/her AIP target percentage(s). AIP awards will be determined based on the
achievement of the underlying KPIs. Each KPI will have a Threshold, Target and
Stretch target opportunity. Threshold is determined as 50% of the target
opportunity, and stretch is determined as 200% of the target opportunity. Awards
are then calculated based on applied KPI weightings as previously approved the
FES Board of Directors. The base salary used in the calculation does not include
any other forms of income received during the calendar year (e.g., any types of
bonuses, incentive compensation (including pay adders, licenses or bonuses
associated with a license, overtime paid, etc.) or any amounts paid under the
FES 2016 Key Employee Retention Plan or other retention plan).


AIP PAYMENTS
AIP awards for a given performance period will be paid in cash as follows:
–
75% of the award earned for results for the first quarter of the performance
period will be calculated and paid no later than the last day in May;

–
75% of the award earned for results for the second quarter of the performance
period will be calculated and paid no later than the last day in July; and

–
75% of the award earned for the results for the third quarter of the performance
period will be calculated and paid no later than the last day in October.

In February 2019, the results will be recalculated for the entire performance
period and the participant will be paid the difference in what was paid in the
quarterly payments during the course of the plan year and the award amount
recalculated in February 2019. If the participant was provided quarterly
payments in excess of the award amount for the entire performance period, then
any overpayment shall be deducted from the participant’s pay until paid in full.
Awards are eligible for Employee Savings Plan contributions if an employee is
actively employed when the AIP award is paid.
SEPARATION OF EMPLOYMENT
Prorated AIP awards will be paid to eligible employees who have separated
employment during the program year due to retirement in accordance with the
provisions of the Pension Plan, disability, death, the sale of a facility in
which the employee has accepted a job offer from the purchasing entity or under
conditions for which the employee qualifies and elects benefits under the
FirstEnergy Severance or Executive Severance Benefits Plan, or any replacement
for either plan. Awards will also be paid to eligible employees who have worked
during the performance period (assuming they


3

--------------------------------------------------------------------------------




meet all of the eligibility rules) and separated on or after January 1, 2019.
Any quarterly payment which has not yet been paid to the participant upon their
separation of employment will be held until February 2019 where it will be
subject to the recalculation for the entire performance period. A participant
will be required to repay any overpayment as a result of the recalculation.
TRANSFER TO A NON-ELIGIBLE POSITION
An employee transferring from a plan-eligible position to a position that is not
plan eligible, will receive a prorated payout based on full months worked in the
performance year. The employee’s base salary in effect on March 1 of the plan
year will be used to calculate the award. Any quarterly payment which has not
yet been paid to the participant upon their transfer to a non‑eligible position
will be held until February 2019 where it will be subject to the recalculation
for the entire performance period. A participant will be required to repay any
overpayment as a result of the recalculation.
ADJUSTMENTS TO AIP AWARDS
The FES Board of Directors retains the discretion to adjust the AIP payouts
downward regardless of the Company’s actual performance against the Company
Financial and Operational KPIs, either on a formula or discretionary basis or a
combination of the two, as the FES Board of Directors determines in its
discretion.
PROGRAM PARAMETERS
The program does not constitute a contract between the Company and any employee
nor should anything contained in the program be deemed to give any employee any
right to be retained in the employ of the Company or to interfere with the right
of the Company to discharge any employee at any time and to treat the employee
without regard to the effect which such treatment might have upon the employee
as a participant in the program.
All awards paid under this program shall at all times constitute general
unsecured liabilities of the Company, payable out of its own general assets. In
no event shall the Company be obliged to reserve any funds or assets to secure
the payment of such amounts and nothing contained in the program shall confer
upon the participant the right, title or interest in any assets of the Company.
The program is not a covered program under the Employee Retirement Income
Security Act of 1974 (ERISA); no contributions are required by employees under
this program.
PROGRAM QUESTIONS
The program is administered by the FES Board of Directors.
Questions regarding the AIP should be directed to the Executive Compensation
Team of the Corporate Human Resources Department.


4

--------------------------------------------------------------------------------




Questions related to Operational / Departmental KPIs should be directed to the
employee’s local management or their local Human Resources representative.
PROGRAM MODIFICATION OR TERMINATION
The program may be amended or terminated at any time by the FES Board of
Directors during the program year. If it is determined that significant unusual
events occurred that impacted FES’s financial metrics but do not truly reflect
its achieved operating results, then the FES Board of Directors may, at its
discretion during the program year, decrease the amount of any award determined
by this program or determine that no awards will be paid.




5